Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning an electronic gaming machine (i.e., a machine) in claims 1-20.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
Claim 1. An electronic gaming machine comprising: 
a display device; 

a sports bet ticket printer; 
a processor; and 
a memory device which stores a plurality of instructions, which when executed by the processor, cause the processor to:
responsive to a wager amount being placed in association with a play of a game: 
deduct the placed wager amount from a first credit balance, determine a game outcome for the play of the game, 
cause the display device to display the determined game outcome, 
determine any award amount associated with the determined game outcome, and 
cause the display device to display any determined award amount associated with the determined game outcome, wherein the first credit balance is increasable based on any determined award amount associated with the determined game outcome, 
cause the display device to display a sports bet available to be placed, and responsive to an input being received, via the input device, to place the sports bet: 
receive from a gaming establishment sports book server a message confirming the placement of the sports bet;
deduct, from a second credit balance, an amount associated with the placed sports bet, and 
print, via the sports bet ticket printer, a ticket associated with the placed sports bet, wherein the ticket comprises information received in the message and 
responsive to the placed sports bet being subsequently determined to be a winning sports bet, the printed ticket associated with the placed sports bet is thereafter redeemable at a gaming establishment sports book that is distinct from the electronic gamming machine and associated with the gaming establishment sports book server.

The claim elements underlined above, concern Certain Methods of Organizing Human Activity including commercial or legal interactions involving contract and/or sales activity as well as fundamental economic principles or practices and managing personal behavior or relationships that have been identified by the courts as Abstract Ideas
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial 
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a display device, an input device, a printer, a processor, a memory, and a server it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other network connected devices such as generic computers, slot machines, arcade machines, lottery machines, automated teller machines(ATMs)  and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a display device, an input device, a printer, a processor, a memory, and a server amount(s) to no more than: (i) mere instructions to implement the idea on a computer, 
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0091]-[0102], [0105]-[0109], [0118], [0137]).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a 
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 2-20 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Aida (US 2004/0116175) in view of Russell et al (US 2005/0119052) further in view of Hong et al (US 2015/0339888).

Claim 1: The combination of Aida, Russell, & Hong teaches an electronic gaming machine comprising: 
a display device(Aida Figures 1; Element 7; Paragraph [0042]);
an input device(Aida Figures 1, 2A; Element 13, 41;  Paragraph [0041]); 
a sports bet ticket printer(Russell Paragraph [0201]); 
a processor(Aida Figure 2a; Element 30; Paragraph [0042]); and 
a memory device which stores a plurality of instructions (Aida Figure 2a; Elements 31, 32; Paragraphs [0024], [0060]), which when executed by the processor, cause the processor to: 
responsive to a wager amount being placed in association with a play of a game(Aida Paragraphs [0056] [0065]): 
deduct the placed wager amount from a first credit balance(Aida Paragraphs [0056] [0065]),
determine a game outcome for the play of the game(Aida Figure 3; Element s4, s5, s6, s9, s11), 
cause the display device to display the determined game outcome(Aida Figure 3; Element s5),
Aida Figure 3; Element s6, s9, s11), and 
cause the display device to display any determined award amount associated with the determined game outcome, wherein the first credit balance is increasable based on any determined award amount associated with the determined game outcome(Aida Figures 4, 8; Element s27, s33, 65; Paragraphs [0078], [0081]), 
cause the display device to display a sports bet available to be placed, and responsive to an input being received, via the input device, to place the sports bet (Russell Paragraph [0189] [0197]): 
receive from a gaming establishment sports book server a message confirming the placement of the sports bet(-wherein the presentation of the ticket to the player and or notification of a win confirms the bet placement- Russell Paragraph [0197], [0189], [0201] );
deduct, from a second credit balance, an amount associated with the placed sports bet(Russell Paragraph [0189] [0197]), 
print, via the sports bet ticket printer, a ticket associated with the placed sports bet wherein the ticket comprises information received in the message(-wherein the message and ticket are understood to be commonly embodied with relation to the prior art- Russell Paragraph [0201]), and 
Russell Paragraph [0189] [0197], [0201] & Hong Figure 2, 6, 7 & Paragraphs [0027], [0044]-[0046]).
Aide teaches the invention as presented above including the establishment of a credit balance through a bill acceptor and processing of wagers based thereon, as cited herein above.  While Aide does not teach the reception of a winning sports bet ticket associated with a sports bet placed at a gaming establishment, the use of ticket printers, and the establishment of a player balance based in part on the value of the received sports bet ticket, Russell teaches that these features were known at the time of invention and additionally that the use of bill acceptors as ticket acceptors was known at the time of invention (Russell Paragraphs [0189], [0197], [0201]).  It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have incorporated the ability to issues and redeem sports book wagers at a gaming machine with the gaming machine meter(s) as taught by Russel in the gaming invention including bill acceptor of Aide in order to reduce the number of steps required for a player to deposit sport books winning onto a gaming machine and enable the player to place additional sports book wagers without leaving the comfort of their machine as taught by Russel (Russell Paragraph [0189]).
Hong Figure 2, 6, 7 & Paragraphs [0027], [0044]-[0046]).  It would have been obvious to one of ordinary skill in the art at the time of invention to have enabled the redemption of Sports book wagers at a plurality of locations in a gaming establishment including the sport book counter as taught by Hong into the combination of Aide a& Russel in order provide the expected and predictable result of enabling players to switch between various gaming activities at gaming establishment without the hassle of having to return to previous machines or locations in the gaming establishment to redeem previous placed wagers.

Claim 2: The combination of Aide, Russell, & Hong further teaches the electronic gaming machine of Claim 1, wherein the first credit balance and the second credit balance are the same credit balance(-Understood as intended to encompass the same ‘meter’ and not the same quantity- Russell Paragraph [0189] & Aide Figure 8, Element 66).

Claim 3: The combination of Aide, Russell, & Hong further teaches the electronic gaming machine of Claim 1, wherein when executed by the processor after the placement of the sports bet, the instructions cause the processor to cause the Russell Paragraph [0189], [0197]).  

Claim 4: The combination of Aide, Russell, & Hong further teaches the electronic gaming machine of Claim 1, wherein when executed by the processor prior to the placement of the sports bet and after an identification of a player, the instructions cause the processor to cause the display device to determine based on the identification of the player whether the player is allowed to place the sports bet (-Wherein play is conditioned on the continued presence of a player tacking card utilized to identify a player -  Russell Paragraph [0057], [0067], [0071], [0211]-[0225]; Figure 13).

Claim 5: The combination of Aide, Russell, & Hong further teaches the electronic gaming machine of Claim 1, wherein when executed by the processor prior to the display of the sports bet available to be placed and after an identification of a player, the instructions cause the processor to determine the sports bet to be displayed based, at least in part, on previously indicated settings of the identified player (-Wherein the content presented to the player including sports wagers are based on the individual players tastes Russell Paragraph [0022], [0201]).

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Aida (US 2004/0116175) in view of Russell et al (US 2005/0119052) further in view of Hong et al 1-5 above and in yet further view of Weber et al (US 2010/0105454).

Claim 6: The combination of Aide, Russell, Hong, & Weber teaches the electronic gaming machine of Claim 1, wherein when executed by the processor, the instructions further cause the processor to: cause the display device to display the sports bet available to be placed on a first portion of the display device (Russell Figure 3; Paragraph [0189]), wherein a graphical depiction of the game is modified to display the game within a second portion of the display device; and responsive to an input being received, cause the display device to display the sports bet available to be placed across the first portion and the second portion of the display device, wherein the game is no longer visible (Weber Figures 9B, 9C; Element 524; Paragraph [0379]).
The combination of Aide, Russell & Hong teaches the use of multiple display areas including the presentation of game information in a designated portion of a display (Russell Figure 3; Paragraphs [0189], [0201]).  While the combination of Aide, Russell & Hong is silent regarding the expansion of displayed information across additional portions of the display responsive to user interaction, Weber teaches that this feature was known at the time of invention (Weber Figures 9B, 9C; Element 524; Paragraph [0379]).  It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have incorporated the expanding display feature as taught by Weber (Weber Figures 9B, 9C; Element 524; Paragraph [0379]) into Weber Paragraph [0379])

Claims 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aida (US 2004/0116175) in view of Russell et al (US 2005/0119052) further in view of Hong et al (US 2015/0339888) as applied to at least claims 1-5 above and in further view of Cannon (US 2003/0092486).

Claim 7: The combination of Aide, Russell, Hong, & Cannon teaches an electronic gaming machine comprising: 
a display device (Aida Figures 1; Element 7; Paragraph [0042]); 
an input device (Aida Figures 1, 2A; Element 13, 41; Paragraph [0041]); 
a sports bet ticket acceptor (Russell Paragraph [0201]); 
a processor (Aida Figure 2a; Element 30; Paragraph [0042]); and 
a memory device which stores a plurality of instructions (Aida Figure 2a; Elements 31, 32; Paragraphs [0024], [0060]), which when executed by the processor, cause the processor to: 
responsive to a wager amount being placed in association with a play of a game (Aida Paragraphs [0056] [0065]): 
deduct the placed wager amount from a first credit balance (Aida Paragraphs [0056] [0065]),
Aida Figure 3; Element s4, s5, s6, s9, s11),
cause the display device to display the determined game outcome (Aida Figure 3; Element s5),
determine any award amount associated with the determined game outcome (Aida Figure 3; Element s6, s9, s11), and
cause the display device to display any determined award amount associated with the determined game outcome, wherein the first credit balance is increasable based on any determined award amount associated with the determined game outcome (Aida Figures 4, 8; Element s27, s33, 65; Paragraphs [0078], [0081]), and
responsive to a sports bet ticket associated with a sports bet placed apart from the electronic gaming machine being a winning sports bet ticket and being received, via the sports bet ticket acceptor(Russell Paragraph [0189] [0197], [0201] & Hong Figure 2, 6, 7 & Paragraphs [0023], [0027], [0044]-[0046]):
modify a second credit balance based, at least in part, on a value associated with the received winning sports bet ticket(Russell Paragraph [0189] [0197], [0201]), and 
cause data associated with an electronic gaming machine redemption of the received winning sports bet ticket to be communicated to a gaming establishment sports book Cannon Figures 5, 6; Paragraph [0047]).  
Aide teaches the invention as presented above including the establishment of a credit balance through a bill acceptor.  While Aide does not teach the reception of a winning sports bet ticket associated with a sports bet placed at a gaming establishment, the use of ticket printers, and the establishment of a player balance based in part on the value of the received sports bet ticket, Russell however teaches that these features were known at the time of invention and further that the use of bill acceptors as ticket acceptors was known at the time of invention (Russell Paragraphs [0189], [0197], [0201]).  It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have incorporated the ability to issues and redeem sports book wagers at a gaming machine with the gaming machine meter(s) as taught by Russel in the gaming invention including bill acceptor of Aide in order to reduce the number of steps required for a player to deposit sport books winning onto a gaming machine and enable the player to place additional sports book wagers without leaving the comfort of their machine as taught by Russel (Russell Paragraph [0189]).
Additionally, while the combination of Aide & Russell is silent regarding the ability to redeem sports bet tickets received at the gaming machine at the casino sports book in a manner distinct from the electronic gaming machine, this feature is taught by the analogous reference of Hong (Hong Figure 2, 6, 7 & Paragraphs 
As presented above while the combination of Aide, Russel & Hong teach the invention including the issuance and redemption of sports book wagers at a gaming device.  While the combination of Aide, Russel & Hong does not explicitly teach tracking/invalidation of tickets upon initial redemption to prevent the future payment on a previously paid ticket, in a related invention however Cannon teaches that this feature was known at the time of invention to track the status of tickets/coupons including if they have been paid or not to prevent incorrect repeated payment to a player (Cannon Figures 5, 6; Paragraph [0047]).  It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have included the tracking/invalidation of tickets upon initial redemption to prevent the future payment on a previously paid ticket as taught by Cannon in the combination of Aide, Russel & Hong in order to prevent incorrect repeated payment to a player as taught by Cannon (Cannon Paragraph [0047]).


Claims 8, 9, 17, and 18:: The combination of Aide, Russell, Hong & Cannon teaches the invention as presented above including the use of servers and tickets that enabling player to receive printed tickets reflecting the placement of sportsbook wagers at gaming machines, redeem tickets associated with winning sportsbook wagers at a gaming machine, and acknowledging that sportsbook wagering is traditionally provided by the individual visiting the sportsbook to place and redeem wagers (Russell Paragraphs [0189], [0197], [0201] & Hong Figure 2, 6, 7 & Paragraphs [0027], [0044]-[0046]

Claims 10 and 14: The combination of Aide, Russell, Hong & Cannon further teaches the electronic gaming machine wherein the first credit balance and the second credit balance are the same credit balance(-Understood as intended to encompass the same ‘meter’ and not the same quantity- Russell Paragraph [0189] & Aide Figure 8, Element 66).  

Claims 11 and 19: The combination of Aide, Russell, Hong, & Cannon further teaches the electronic gaming machine, wherein when executed by the processor, the plurality of instructions cause the processor to receive another wager placed in association with another play of the game, said other placed wager is deducted from the second credit balance(-game play follows a loop so long as credits remain- Aida Figures 3 & 4; Paragraphs [0056] [0065]).  

12 and 20: The combination of Aide, Russell, Hong, & Cannon further teaches the electronic gaming machine, which includes a printer, wherein when executed by the processor, the plurality of instructions cause the processor to cause a ticket associated with the second credit balance to be printed(Cannon Abstract; Paragraphs [0017] [0032]).  

Claim 13: The combination of Aide, Russell, Hong, & Cannon taches an electronic gaming machine comprising: 
a display device (Aida Figures 1; Element 7; Paragraph [0042]); 
an input device (Aida Figures 1, 2A; Element 13, 41;  Paragraph [0041]);
a sports bet ticket printer (Russell Paragraph [0201]); 
a sports bet ticket acceptor (Russell Paragraph [0201]); 
a processor (Aida Figure 2a; Element 30; Paragraph [0042]); and
 a memory device which stores a plurality of instructions (Aida Figure 2a; Elements 31, 32; Paragraphs [0024], [0060]),  which when executed by the processor, cause the processor to: 
responsive to a wager amount being placed in association with a play of a game (Aida Paragraphs [0056] [0065]): 
deduct the placed wager amount from a first credit balance (Aida Paragraphs [0056] [0065]),
determine a game outcome for the play of the game (Aida Figure 3; Element s4, s5, s6, s9, s11), 
Aida Figure 3; Element s5),
determine any award amount associated with the determined game outcome (Aida Figure 3; Element s6, s9, s11), and 
cause the display device to display any determined award amount associated with the determined game outcome, wherein the first credit balance is increasable based on any determined award amount associated with the determined game outcome (Aida Figures 4, 8; Element s27, s33, 65; Paragraphs [0078], [0081]), 
responsive to an input being received, via the input device, to place a first sports bet (Russell Paragraph [0189] [0197]): 
deduct, from a second credit balance, an amount associated with the placed first sports bet (Russell Paragraph [0189] [0197]), 
print, via the sports bet ticket printer, a first ticket associated with the placed first sports bet (Russell Paragraph [0201]), and 
cause data associated with the placed first sports bet to be communicated to a gaming establishment sports book server, wherein responsive to the placed first sports bet being subsequently determined to be a first winning sports bet, the first ticket associated with the placed first sports bet is thereafter redeemable at a gaming establishment sports book that is distinct from the electronic gaming machine  and associated with the gaming establishment sports book server (Russell Paragraph [0189] Hong Figure 2, 6, 7 & Paragraphs [0027], [0044]-[0046]), and 
responsive to a second sports bet ticket associated with a second sports bet placed apart from the electronic gaming machine being a second winning sports bet ticket and being received, via the sports bet ticket acceptor(Russell Paragraph [0189] [0197], [0201]): 
modify the second credit balance based, at least in part, on a value associated with the received second winning sports bet ticket(Russell Paragraph [0189] [0197], [0201]), and  54IGT Matter No. P001888-003NGE Matter No. 025094-8404 
cause data associated with an electronic gaming machine redemption of the received second winning sports bet ticket to be communicated to the gaming establishment sports book server, wherein said winning sports bet ticket is not thereafter redeemable at the gaming establishment sports book(Cannon Figures 5, 6; Paragraph [0047]).
Aide teaches the invention as presented above including the establishment of a credit balance through a bill acceptor.  While Aide does not teach the reception of a winning sports bet ticket associated with a sports bet placed at a gaming establishment, the use of ticket printers, and the establishment of a player balance based in part on the value of the received sports bet ticket, Russell however teaches that these features were known at the time of invention and further that the use of bill acceptors as ticket acceptors was known at the time of invention (Russell Paragraphs [0189], [0197], [0201]).  It would have been obvious to one of ordinary skill in the art before the earliest Russell Paragraph [0189]).
Additionally, while the combination of Aide & Russell is silent regarding the ability to redeem sports bet tickets received at the gaming machine at the casino sports book in a manner distinct from the electronic gaming machine, this feature is taught by the analogous reference of Hong (Hong Figure 2, 6, 7 & Paragraphs [0027], [0044]-[0046]).  It would have been obvious to one of ordinary skill in the art at the time of invention to have enabled the redemption of Sports book wagers at a plurality of locations in a gaming establishment including the sport book counter as taught by Hong into the combination of Aide & Russell in order provide the expected and predictable result of enabling players to switch between various gaming activities at gaming establishment without the hassle of having to return to previous machines or locations in the gaming establishment to redeem previous placed wagers.
As presented above while the combination of Aide, Russel & Hong teach the invention including the issuance and redemption of sports book wagers at a gaming device.  While the combination of Aide, Russel & Hong does not explicitly teach tracking/invalidation of tickets upon initial redemption to prevent the future Cannon Figures 5, 6; Paragraph [0047]).  It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have included the tracking/invalidation of tickets upon initial redemption to prevent the future payment on a previously paid ticket as taught by Cannon in the combination of Aide, Russel & Hong in order to prevent incorrect repeated payment to a player as taught by Cannon (Cannon Paragraph [0047]).
.  
Claim 15: The combination of Aide, Russell, Hong, & Cannon further teaches the electronic gaming machine of Claim 11, wherein when executed by the processor after the placement of the first sports bet, the instructions cause the processor to cause the display device to display score updates associated with the placed first sports bet (Russell Paragraphs [0189], [0197], [0201]).  

Claim 16: The combination of Aide, Russell, Hong, & Cannon further teaches the electronic gaming machine of Claim 11, wherein when executed by the processor prior to the placement of the first sports bet and after an identification of a player, the instructions cause the processor to cause the display device to display the first sports bet available to be placed based on the identification of the player (-Wherein play is conditioned on the continued presence of a player tacking card Russell Paragraphs [0022] [0057], [0067], [0071], [0211]-[0225]; Figure 13).

Response to Arguments
Applicant's arguments filed December 23rd, 2021 have been fully considered but they are not persuasive. 
Commencing on pages 10 to 13 of the applicant’s above date response the applicant presents various arguments against the rejection of claims under 35 USC 103 including:
i) That the prior art combinations as previously applied do not teach the amended features directed to providing for the redemption of sports wagers placed at the gaming machine at the casino sports book as reflected in at least claim 1; 
ii) That the prior art combinations as previously applied do not teach the amended features directed allowing the redemption of sports wagers placed at the sports book counter at the gaming machine as reflected in at least claim 7;
iii) That the prior art system teaching concerning the placement and redemption of sports wagers at the gaming machine would teach away from the use of the sportsbook window to place or redeemed wagers; and
iv) That the teachings of cannon concerning the use of a database to track which cashless tickets have been redeemed would not render it obvious to track the redemption of sports wager tickets without reliance of improper hindsight


i.a & ii.a) the prior art of Hong has been incorporated into the rejection as presented for teaching concerning the redemption of sportsbook wagers placed at the sports book counter and electronic gaming machine at electronic gaming machines and sports book counters respectively; 
iii.a) Further the applicant proposes that enabling player to place and redeem wagers at a gaming machine teaches away from enabling player to place or redeem wagers at a sports book counter is respectfully non-persuasive as enabling wager placed at differing portion of the casino by other parts of the casino provides the benefit of both allowing the player to redeem wagers without having to return to specific areas of the casino to do so, and enabling players to freely move about casino gambling areas without having to return in the future to redeem sports wagers; and
iv.a) Additionally insomuch as the prior art of cannon teaches utilizing a database to track the redemption of vouchers the association of the same with sports wagers or other casino value provides a commonly applicable basis to track the disbursement of interchangeable value in a casino and ensure that the casino financial accounting does not allow for the multiple redemption of a value associated with one ticket, that would in effect render the wager system inoperable.  This is further noted as being supported by the interchangeable use of WIN( Wagering Information Ticket) tickets and TITO vouchers in the gaming networks of Hong (see Hong Paragraph [0023], & [0025]).  The use of accounting 

Commencing on pages 13 to 15 of the applicant’s above date response the applicant presents various arguments against the rejection of claims under 35 USC 101 including:
v. that the ability to issue and redeem a sports bet ticket for different source locations in a casino represents an improvement in computing technology that integrates the identified judicial exception into a technological improvement; and
vi. that the inclusion of bet ticket printer and bet ticket reader supports the presence of a particular machine and eligibility based thereon that would separate the claimed invention from generic computers., slot machines, arcade machines, lottery machines, and automated teller machines and the like.
Responsive to the preceding the following is noted:
v.a) In the instant application the plain focus of the claim is on an improved algorithm and rules for placing and redeeming sports wagers placed at different locations and for which a computer is utilized in its ordinary capacity to enact.  While the claim limitations provide proposed improvements for where and how wagers may be placed in a casino they do not modify the functional abilities of the underlying hardware and accordingly the claimed invention does not meet the eligibility criteria as discussed in MPEP 2106.05(a); and
vi.a) The use printers and readers/scanners are found on the various hardware arrangements listed in the rejection.  It is unclear on what basis the 
	In view of the preceding the rejection of claims are respectfully maintained as presented herein above.

Conclusion
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure:
Parrott et al (US 2005/0054417) teaches a gaming machine with scanning capability.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715